PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/441,055
Filing Date: 23 Feb 2017
Appellant(s): Ponson, Florian, M.



__________________
Gary S. Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 October 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The appellant argues:
1. (All Claim Groups) The Office Action has not presented a prima facie case that the cited references teach or suggest “in response to detecting [a] first input by [a] contact, determining a response from a plurality of possible responses to the first input based at least in part on a characteristic intensity of the contact during the first portion of the first input and whether the first input by the contact is a stationary contact” where the plurality of responses include “display a new window, created in accordance with the first input meeting the window-creation criteria” and “redisplay at least some of the first set of one or more windows of the first application that were not displayed when the first input was detected” as required by claim 1.

The claims require 
“in response to detecting [a] first input by [a] contact, determining a response from a plurality of possible responses to the first input based at least in part on a characteristic 
where the plurality of responses include “display a new window, created in accordance with the first input meeting the window- creation criteria” and 
“redisplay at least some of the first set of one or more windows of the first application that were not displayed when the first input was detected.”

Examiner’s Response
The primary reference, Sirpal, discloses: a gesture begins with a stationary touch contact (first portion) and proceeds in a direction (second portion), and can be either a drag gesture (P. 0114) or a flick gesture based on the measured values of the gesture parameters (P. 0115).

The first input in Sirpal comprises an initial contact on the display, followed by any of a plurality of possible subsequent measured responses, each different measured response is determined based on measured values of respective parameters.  Each of these different possible responses results in a different gesture, e.g. a drag gesture or a flick gesture.

Sirpal does not disclose the “plurality of possible responses … based at least in part on a characteristic intensity of the contact during the first portion of the first input and whether the first input by the contact is a stationary contact”.

Homma has been combined with Sirpal for this limitation.  Homma discloses: after a contact is made on a touch screen, a pressure “overshoot” is detected which is above the pressure detected for a “stable” drag (P. 0065) wherein the pressure “overshoot” is detected before the touch starts to move, in which case, a first process is executed (P. 0066, Fig. 5) if the touch contact is terminated, a process is executed such as for a tap, however, if the touch contact is not terminated (P. 0093) then, if the touch contact pressure has not decreased (there is no overshoot) a second process is executed (P. 0094) but if the touch contact pressure has decreased below a threshold percentage, then a first process is executed (P. 0095).  It is important to note that, according to Figure 4 of Homma, when a stable drag gesture is detected, the contact pressure does not exceed the contact pressure of a stable drag after the initial stationary contact time period from t1 to t3, and a second process is executed.  However, according to Figure 5, if the contact pressure exceeds the contact pressure for a stable drag between the initial stationary contact time period from t1 to t3, i.e. from t1 to t2, then a stable drag gesture is not detected.  If there is a decrease in pressure and no drag movement follows, then the gesture is interpreted as a tap gesture.  However, if a decrease in contact pressure below a certain percent of the overshoot pressure is detected, followed by a drag movement, then a first process is executed. Homma clearly discloses that the “overshoot” in contact pressure is detected between times t1 and t3, before the contact begins to move, therefore, the initial detection period is analogous to a stationary contact.  If there is an “overshoot” in the contact pressure, then a first process is executed, but, if no “overshoot” in the contact pressure is detected, then a “stable” drag is detected and a second process is executed.  Therefore, Homma discloses that each of the plurality of possible responses is based in part on a characteristic intensity of the contact during the first portion of the first input and whether the first input by the contact is a stationary contact.

The appellant argues:
2. The cited references fail to teach and suggest using intensity of the contact before a drag, as a pre-condition to disambiguate between “displaying a window,” which is newly created and “re-displaying a window, as required by the claims.
a. The Office Action concedes that Sirpal fails to teach that characteristics of gesture portions can be used to distinguish between an input for “displaying a window” and an input for “re-displaying a window,” let alone the particular “window-creation” and “window-redisplay criteria,” recited in the claims.

The Office Action concedes that “Sirpal does not explicitly disclose that the gesture portions are used as window creation/redisplay gestures in the same way as claimed.” See Office Action, page 5. Further, the Office Action concedes that Sirpal does not disclose “determining a response from plurality of possible responses to the first input based at least in part on a characteristic intensity of the contact during the first portion of the first input and whether the first input by the contact is a stationary contact.” See Office Action, page 7.



Examiner’s Response
Sirpal discloses: Touch events (using direction, speed, distance, duration, and various other parameters) are interpreted to determine what kind of gesture the user is performing, and state information is collected with respect to which applications are running (active or paused) and the order in which applications must appear when a user gesture is performed (P. 0143).  A gesture may be used to request to open a second application and a second window of the newly lunched application is displayed (P. 0160).  Sirpal further discloses that a gesture being a drag or flick can be used to activate the application, by launching the application, if the application has not been launched, or redisplaying a window of the application that has already been launched (P. 0161).

While Sirpal discloses: 1) interpreting touch events such as using direction, speed, distance, duration, and various other parameters to determine what gesture the user is executing, and 2) gestures can be used to launch a new application and open a window for the newly launched application, or a gesture can be used to redisplay a window of an application that has already been launched, Sirpal does not explain how touch events are interpreted differently to define gestures to launch and display a window for a new application, and to redisplay a window of an application that has already been launched.

Homma discloses: after a contact is made on a touch screen, a pressure overshoot, which is above the pressure for a stable drag, may be detected (P. 0065) wherein the pressure overshoot is detected before the touch starts (P. 0066, Fig. 5).  Figure 5 of Homma clearly shows that during the time between t1 and t3, the touch object is stationary and the contact pressure is being measured to detect if a pressure overshoot occurs; therefore, Homma detects a characteristic intensity of the contact and using the intensity of the contact before a drag.
Furthermore, Homma discloses: when the pressure overshoot is detected before the touch starts to move (P. 0066) and the contact pressure decreases below a threshold percentage, a first process is executed (P. 0095).  It is important to note that, according to Figure 5 of Homma, the overshoot pressure increases beyond a stable drag pressure, that is, it exceeds a contact pressure (intensity) threshold, and then the overshoot is detected when the pressure decreases by a threshold percent.  Furthermore, the first process may be the display of a new control window (P. 0103, Fig. 10).  That is, if an application is displayed for reproducing a video image, then the first process (as a result of detecting the contact pressure overshoot) may cause the display of a window for controlling the video image.  This is analogous to the claimed limitation is a pre-condition to disambiguate between “displaying a window,” which is newly created and a second process if the contact pressure overshoot is not detected, that is, a stable drag gesture is detected (P. 0105).  While Homma does not disclose disambiguating a gesture for “re-displaying a window,” as required by the claims, Sirpal does disclose disambiguating some action for re-displaying a window.  Therefore, the combination of Homma with Sirpal would provide a mechanism for interpreting touch events for displaying a new window for a newly launched application and for re-displaying a window of an application that has already been launched, which are disclosed in Sirpal.

The appellant argues:
Further, Baek also fails to disclose distinguishing between an input for “displaying a window,” which is newly created “in accordance with the first input meeting the window-creation criteria,” and an input for “re-displaying a window,” let alone “determining a response from plurality of possible responses to the first input based at least in part on a characteristic intensity of the contact during the first portion of the first input and whether 

Even assuming that Baek teaches that “a touch & drag user action on the widget” is used to display a window for a “subordinate widget” (Baek at [0125]), the Applicant was unable to find, in either the cited portions of Baek or elsewhere, that a touch without a drag or a touch prior to a drag, can be used to distinguish between “displaying a window,” which is newly created and “re-displaying a window,” which was previously displayed window, let alone using intensity and lack of movement of such touch to disambiguate between the recited operations. Thus, Baek fails to cure the deficiencies of Sirpal and Homma.

Examiner’s Response
At noted above, Baek is not relied upon for the limitation: a touch without a drag or a touch prior to a drag, can be used to distinguish between “displaying a window,” which is newly created and “re-displaying a window,” which was previously displayed window, let alone using intensity and lack of movement of such touch to disambiguate between the recited operations.  Baek is used to reject the limitation: “display a new window, created in accordance with the first input meeting the window-creation criteria, for the first application in the first user interface on the display at a location that is determined based on movement of the contact during a second portion of the first input”, and particularly, the limitation, “display a new window … at a location that is determined based on movement of the contact during a second portion of the first input”.  That is, Baek discloses: a user may select and place an application indicator on a screen (P. 0102) using a touch and drag action from a specific application indicator to a specific point on a screen within a settable region of the application indicator (P. 0103, 0125, Fig. 7A) and when the application indicator is a widget (P. 0124), displaying a first subordinate widget in a real display size corresponding to the widget within the settable region (P. 0125).

The appellant argues:
3. None of the relevant inputs in the cited references are inputs that occur “while a focus selector” is at a location occupied by “a first application launch icon” as required by claim 1.

Claim 1 requires that the input, which requires disambiguation, is “a first input by a contact that includes a first portion that occurs while a focus selector is at the first location,” which is a location occupied by “a first application launch icon.” This aspect of claim 1 is a fundamental contextual limitation on what constitutes the claimed “first 

None of the relevant inputs in Homma are inputs that occur “while a focus selector’ is at a location occupied by “a first application launch icon.” As a result, there is no reason in Homma to disambiguate between “displaying a window, created in accordance with the first input meeting the window-creation criteria” and “re-displaying a window.” It is submitted that the need for such a disambiguation is only evident from Applicant’s own disclosure, and not from the cited prior art. Both the input and the possible responses to the input in Homma are fundamentally different from those of claim 1.

Similarly, in Sirpal, the relevant input is not directed to “an application launch icon.” Instead, the gesture 708 that “indicates a request to open a second application” 1s directed at a location “on display 114” that is occupied with “window 704 of a multi-screen application.” See Sirpal, Figure 7B and paragraphs [0160] and [0161].

Finally, the input in Baek “is for selecting an application indicator, which is to be set on a screen as a target of an edit mode” instead of an input directed to an “application launch 

In summary, Homma, either alone or in combination with Sirpal and Baek, fails to disclose a contact directed at “an application launch icon,” and using intensity of the contact before a drag as a pre-condition to disambiguate between “creating a window” and “re- displaying a window.”

Examiner’s Response
Sirpal discloses: the desktop includes a window environment that renders a graphical model of a surface having selectable application icons for the Applications (P. 0137) and a linear ("film strip" or "deck of cards") organization is presented that the user perceives (when using the off-screen gesture capture area) to sort through the windows, and that provides a list of executing applications to the Application Manager (P. 0138).  As noted in the rejection, a user may select an icon to launch or open an application (P. 0169).  The gesture capture area may overlap partially or completely with the pressure sensitive display (P. 0172).  Sirpal clearly discloses that applications are selectable as application icons that can be displayed in the form of a linear organization represented as a film strip or deck of cards to sort through the windows, and provide a list of executing applications when using the gesture capture area.  Figure 2 of Sirpal shows the gesture capture area 120 to be positioned in an area above the screen.  Icons are selectable by a user to launch or open applications.  Furthermore, Sirpal discloses that the gesture capture area may either partially or completely overlap the pressure sensitive display.  Therefore, Sirpal clearly discloses that selectable application icons that are displayed in a linearly organized layout, such as a film strip or deck of cards, wherein the linearly organized layout at least partially overlaps and is displayed in an edge region of the pressure sensitive display.  Therefore, Sirpal clearly reads on “while a focus selector” is at a location occupied by “a first application launch icon.”  The rejection of the limitation, disambiguate[ing] between “displaying a window, created in accordance with the first input meeting the window-creation criteria” and “re-displaying a window”, has been addressed above over Sirpal in view of Homma.

The appellant argues:
4, The Examiner improperly evaluates a user input separately from the action that is performed in response to the user input, thereby failing to interpret claim 1 as whole.

Moreover, the Examiner fails to interpret claim 1 as whole. In determining the differences between the prior art and the claims, the question under 35 U.S.C. §103 is not whether the differences themselves would have been obvious, but “whether the claimed invention as a whole would have been obvious.” See, e.g., MPEP 4141.02, and Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530 (Fed. Cir. 1983). Even assuming that a 

Examiner’s Response
As noted above, Sirpal discloses that application icons may be displayed in an edge portion of the pressure sensitive display in a film strip type linear organization.  A user may select an icon to launch or open an application, wherein various gestures may be applied to manipulate the application icons.  Touch events, including direction, speed, distance, duration, and various other parameters, are used to determine what kind of gesture the user is performing.  Furthermore, the various gestures may be interpreted to either open a new window of a newly launched application or redisplay a window of an application that has already been launched.  Clearly, Sirpal disambiguates between gestures for displaying a new window of a newly launched application and redisplaying a window for an application that has already been launched.  What Sirpal does not disclose is how the system uses the gesture parameters to disambiguate these respective gestures.
Homma explicitly discloses disambiguating gestures based on sensing both contact pressure (intensity) and movement.  In fact, Homma expressly discloses that when the initial contact pressure exceeds a (stable drag) threshold, and is interpreted as a pressure overshoot, followed by a drag, then the gesture is interpreted to open a new window that was not previously opened (P. 0103, Fig. 10).  Furthermore, as disclosed in Paragraph 0109, and shown in Figure 11, the second processing associated with the stable drag gesture (no pressure change is detected before drag started) results in scrolling a previously undisplayed window.  While this operation is not exactly the same as the claimed re-display operation, a previously undisplayed window is in fact redisplayed, albeit using a scrolling operation.  However, Homma does not necessarily have to disclose redisplaying a window of an application that has already been launched, as this operation is disclosed in Sirpal.  Homma has been combined with Sirpal to add a mechanism for using touch event parameters, specifically pressure parameters, to Sirpal to disambiguate the two operations resulting from interpretation of gestures according to the pressure of the gestures to open a new window of a newly launched application, and to redisplay a window of an application that has already been launched.

The appellant argues:


The Office Action does not provide a reason, based on evidence in the record, why one of ordinary skill in the art would undertake to modify the operation of the device in Sirpal. The Examiner argues:

Sirpal provides interpretations of gesture to either open an existing  but undisplayed window (the claimed redisplay operation) for an  executing application, or open a new window for a new application.  However, Sirpal does not provide further explanation as to how  the two operations are distinguished. Homma provides the  operation of executing different processes based on differences in  touch pressures of gestures.

(Advisory Action mailed August 06, 2021, page 2, emphasis added)

The Applicant respectfully disagrees. Sirpal does provide an explanation as to how to distinguish between the two operations, and the explanation is completely unrelated to the characteristics of the gesture used to “activate an application.” In particular, Sirpal at [0161] teaches:



(Emphasis added)

Thus, in Sirpal, the criteria used to distinguish between “displaying a window,” which is newly created and “re-displaying a window,” is merely based on whether or not the application “has already been launched,” which is consistent with conventional ways of making this determination. The proposed modification of Sirpal by the Office Action changes the basic principle of Sirpal of determining whether to display a window, which is newly created, or to re-display a previously displayed window, from using the state of the application to using characteristics of gesture portions “based at least in part on a characteristic intensity of the contact during the first portion of the first input and whether the first input by the contact is a stationary contact.” It is respectfully submitted that such a modification is only evident from Applicant’s own disclosure and it appears to be based on hindsight.

It should be noted that the generic statement in Sirpal at [0164] that “device 100 is configured to interpret different gestures as indications of different operations” in no way 

In summary, Sirpal in view of Homma and Baek fails to disclose a contact directed at “an application launch icon,” and using intensity of the contact before a drag as a pre- condition to disambiguate between “creating a window” and “re-displaying a window.”

Examiner’s Response
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the Appellant’s assertion that Sirpal does not disclose disambiguating gestures based on some criteria is not accurate.  Sirpal explicitly discloses that gestures may be interpreted differently at least based on where the gestures are performed (P. 0112).  Furthermore, different gestures may be interpreted as indications of different operations, wherein a flick gesture may be interpreted to move an image, or a flick gesture may be interpreted to launch applications (P. 0164).  So clearly, a single gesture may be used for different actions, and some mechanism must be used to disambiguate the intent of the gesture.  Sirpal recognizes that the small form factor of handheld computing devices requires a careful balancing between the displayed graphics and the area provided for receiving inputs, and a small display constrains the display space, which may increase the difficulty of interpreting actions or results (P. 0003).  Furthermore, when users are entering information into the device, through the single display, the ability to interpret information in the display can be severely hampered, particularly when a complex interaction between display and interface is required.  In other words, Sirpal recognizes a specific problem addressed by Appellant’s invention, “[r]esolving the user’s intent” with respect to interpreting user gestures, especially in the context of devices with limited screen space that may “increase the difficulty of interpreting [user] actions or results.”
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Appellant Argues
B. (Group B) The Office Action has not presented a prima facie case that the cited references teach or suggest that “in response to detecting the first input by the contact, in accordance with a determination that the first input meets the window-creation criteria, concurrently display a keyboard with the new window on the display.”

Claim 11 depends from claim 1, and thus includes all of the features of claim 1. As discussed in Section VIIA above, Sirpal in view of Homma and Baek does not teach or suggest every feature of independent claim 1. Otero is not cited for and does not teach or suggest the missing aspects of claim 1. Therefore, there is no prima facie case of obviousness for dependent claim 11.

Claim 11 is further patentable over the cited references for the following additional reasons. Claim 11 requires that “in response to detecting the first input by the contact, in accordance with a determination that the first input meets the window-creation criteria, concurrently display a keyboard with the new window on the display.”



The Office Action at  asserts that:

Sirpal, Homma and Baek ... do not disclose ... in response to detecting the first input by the contact, in accordance with a determination that the first input meets the window-creation criteria, concurrently display a keyboard with the new window on the display, as disclosed in the claims. However, in the same field of invention, Otero discloses in response to the user touch on the display surface of the device, a soft keyboard 235 is launched on the display surface of the device (Paragraph 0041).

(Emphasis added)

As shown above, the Office Action asserts that Otero discloses that a keyboard is launched in response to a user touch on the display. However, the Office Action fails to assert any teachings in Otero concerning window-creation criteria, or that the keyboard displaying in Otero is performed in conjunction with, or concurrently with, creating a new window for an application.

For example, in Otero, the keyboard is launched in response to a user touch, but the Applicant is unable to find any teaching in Otero that the keyboard is launched 

The motivation asserted by the Office Action for combining the keyboard display feature of Otero, with the new window display feature of Sirpal is as follows:

  One would have been motivated to combine instructions, which when executed by the electronic device with the display, the touch- sensitive surface, and the one or more sensors, cause the electronic device to: in response to detecting the first input by the contact, in accordance with a determination that the first input meets the window-creation criteria, concurrently display a keyboard with the new window on the display with the teachings of Sirpal, Homma and Baek in order to provide conserve screen real estate by only displaying a virtual keyboard when it is needed by the user. (Office Action, pages 24-25, bolding in original)

However, this explanation fails to address why the combination of Otero with Sirpal, Homma, and Baek would not simply teach that after a new window is displayed in response to a first input, or a prior window is redisplayed in response to a first input, a subsequent second input can be used to display a keyboard. There is no explanation of 

Examiner’s Response
Sirpal discloses that a gesture may be used to select an icon to initiate or terminate execution of a corresponding application, to maximize or minimize a window, to reorder windows in a stack, and to provide user input such as by keyboard display (P. 0120) wherein the applications may include email clients, web browsers, texting applications, games, media players, office suites, etc. (P. 0125).  However, the display of the keyboard for user input appears to be a gesture separate from a gesture to open a window or launch an application.  
Homma discloses that when a new window is launched (based on a contact pressure meeting an “overshoot” threshold), the newly displayed window includes input controls (P. 0103) e.g. a fast-forwarding icon (P. 0104) as shown in Figure 10.  Furthermore, newly opened window 223 includes other input controls, such as a slider.  Therefore, Homma at least suggests providing the respective input controls required for the specific type of application when and concurrently with opening or launching the application in Sirpal.
Otero discloses in response to the user touch on the display surface of the device, a soft keyboard is launched on the display surface of the device (P. 0041).
Therefore, the combination of Otero with Sirpal in view of Homma would open the keyboard of Otero concurrently with a newly opened window, as disclosed in Homma, replacing the video controls in the window in Homma with the keyboard of Otero, when the newly opened application is any one of the email clients, web browsers, texting applications, games, media players, office suites in Sirpal.  Referring back to the disclosure of Sirpal, it would have been beneficial to Sirpal to only display the respective input mechanism for the newly opened application window in order to conserve screen space on devices with small form factors.

The Appellant Argues
C. (Group C) The Office Action has not presented a prima facie case that the cited references teach or suggest “display the new window for the first application on top of the multiple windows that correspond to open applications” and “maintain the multiple windows in their first layer order”

Claim 21 depends from claim 1, and thus includes all of the features of claim 1. As discussed in Section VII.A above, Sirpal in view of Homma and Baek does not teach or suggest every feature of independent claim 1 as amended. Zambetti is not cited in the Office Action for the missing aspects of claim 1. Therefore, there is no prima facie case of obviousness for dependent claims 14, 15, 21, and 22.

In addition, claim 21 requires that:



display the new window for the first application on top of the multiple windows that correspond to open applications; and

maintain the multiple windows in their first layer order” 

(emphasis added) 

The office action at page 30-31 asserts that: ...Sirpal does not disclose how these reduced scale representations of the first set of one or more windows are displayed. In the same field of invention, Zambetti discloses the user moves a focus selector over an application icon corresponding to the desired application and performs a gesture with a contact with an intensity that peaks above a threshold. In response, reduced-scale representations of currently opened windows for the application or of recently opened documents are displayed (Paragraph 0287). (Emphasis added)

While Zambetti teaches that “the user is able to get a glance of currently opened windows and recently opened documents,” the Office Action fails to identify any teaching in Zambetti or the other cited references that a “new window,” created in accordance with a window-creation criteria, is displayed “on top of [] multiple windows that correspond to open applications,” and that “the multiple windows [are maintained] in 

Examiner’s Response
Sirpal discloses that application windows may be displayed in one or more stacks (P. 0119).  Either a tap gesture or a drag gesture may be used to reorder windows in a stack (P. 0120).  While Sirpal discloses that application windows may be maintained in one or more stacks and that the windows in the stacks may be reordered, Sirpal does not disclose that a newly opened or re-displayed window is displayed on top of the multiple windows in a stack of windows that correspond to open applications (and maintain the multiple windows in the first layer order).
Zambetti discloses a first window of a first application (email message) is displayed, the first window including icons for embedded content, for example a document (P. 0192, Fig. 5A).  In response to the detection of a contact gesture and in accordance with the determination that contact reaches an intensity during the gesture that is above an (deep press) intensity threshold, a preview of a selected document (icon) is displayed in a preview interface over the first email application window (P. 0198, Fig. 5H).  While the document icons in Figure 5B are for embedded content, the respective applications and corresponding windows are for different applications from the displayed email application and are not open.  When one of the applications is selected and opened, the corresponding document application window is opened and displayed over the email application window.  It is important to note that Sirpal does not indicate that the operation of opening a new window for a newly launched application in Sirpal and displaying the newly opened window in a stack of windows causes reordering of the windows in the stack, as the reordering of the windows in the stack is caused by a specific user gesture, i.e. a tap gesture.  This operation reads on the limitation of Claim 21: “display the new window for the first application on top of the multiple windows that correspond to open applications” and “maintain the multiple windows in their first layer order”.  When combined with Sirpal, the functionality of displaying a new window of a newly launched application causes the new window to then be displayed on top of, or over, the other application windows in the stack of windows for previously launched applications.  Clearly, in Sirpal, if the application windows are being displayed in a stack, then, it would be obvious that a new window displayed for a newly launched application would be displayed on top of the stack, as is disclosed in Zambetti, and there would be no reason to reorder the other windows in the stack below the newly displayed application window.

D. Rejection of claims 7 and 9-10 under 35 U.S.C. 103 over Sirpal, in view of Homma and Baek, and further in view of Hirayama.

Claims 7 and 9-10 depend from claim 1, and thus, include all of the features of claim 1 as amended. As discussed in Section VIIA above, Sirpal in view of Homma and Baek does not teach or suggest every feature of independent claim 1. Hirayama is not cited 

E. Rejection of claims 12, 13, and 20 under 35 U.S.C. 103 over Sirpal, in view of Homma and Baek, and further in view of Park.

Claims 12, 13, and 20 depend from claim 1, and thus, include all of the features of claim 1. As discussed in Section VII.A above, Sirpal in view of Homma and Baek does not teach or suggest every feature of independent claim 1. Park is not cited for and does not teach or suggest the missing aspects of claim 1. Therefore, there is no prima facie case of obviousness for dependent claims 7 and 9-10.

F. Rejection of claims 14, 15, 21 and 22 under 35 U.S.C. 103 over Sirpal, in view of Homma and Baek, and further in view Zambetti.

Claims 14, 15, 21 and 22 depend from claim 1, and thus, include all of the features of claim 1. As discussed in Section VII.A above, Sirpal in view of Homma and Baek does not teach or suggest every feature of independent claim 1. The Office Action fails to point to any teaching in Zambetti that suggests the missing aspects of claim 1. Therefore, the Office Action fails to present a prima facie basis for the rejection of dependent claims 14, 15, 21 and 22.



1. As discussed in Section VII.A above, Sirpal in view of Homma and Baek does not teach or suggest every feature of independent claim 1. The Office Action fails to point to any teaching in Brown that suggests the missing aspects of claim 1. Therefore, the Office Action fails to present a prima facie basis for the rejection of dependent claims 17 and 19.

Examiner’s Response
Regarding Appellant’s arguments presented in D, E, F, and G above, since the examiner is maintaining the rejections of independent Claims 1, 23, and 24, then the examiner maintains the rejections of the corresponding dependent claims.









Summary
In summary, the Examiners do not believe the current claim language is allowable over the prior art of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN M HEFFINGTON/Examiner, Art Unit 2177                                                                                                                                                                                                        

Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177          
                                                                                                                                                                                              
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.